Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019, 04/21/2020, 09/24/2020, 01/26/2021 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (U.S. Pre-Grant Publication No.: 20070188047) discloses the structural body composed of the piezoelectric substrate and the reinforcing substrate as an oscillating body is called as  micro electro mechanical systems MEMS; A method comprises: forming a groove-like recess corresponding to the space portion provided in either a thick plate of the piezoelectric substrate or the reinforcing substrate; forming a sacrificed layer in the recess; connecting the thick plate of the piezoelectric substrate with the reinforcing substrate; polishing the thick plate of the piezoelectric substrate to a given thickness after the connection; and forming the IDT electrode and removing the sacrificed layer after the polishing.


Ueda et al. (U.S. Pre-Grant Publication No.: 20120198672 A1) discloses a method for manufacturing the acoustic wave device involves bonding a piezoelectric substrate to an upper surface of an upper support substrate. The piezoelectric substrate is thinned after the bonding to form a piezoelectric layer. An upper electrode is formed on the upper surface of the piezoelectric layer. The holes are formed in the upper support substrate located below the upper electrode. A lower support substrate is bonded to a lower surface of the upper support substrate opposite to the upper surface after the formation of holes.
Tanaka (U.S. Patent No.: 7528685 B2) discloses a lamb wave type high frequency device has an interdigital transducer (IDT) electrode including interdigital finger electrodes, which are interdigitated in a range of a wavelength of a lamb wave in the electrode. Reflectors include electrode fingers and are disposed at both sides of a propagation direction of a lamb wave excited by the IDT electrode. A piezoelectric substrate is provided on a surface, in which the IDT electrode and the reflectors are disposed, where a pitch of the finger electrodes of the IDT electrode is different from a pitch of the electrode fingers of the reflectors.
Takahashi et al. (U.S. Pre-Grant Publication No.: 20140009032 A1) discloses lamb wave device and manufacturing method has a piezoelectric function unit including a piezoelectric substrate with a lower surface placed opposite to an upper surface. Interdigital transducer (IDT) electrodes are placed on the upper surface. The piezoelectric substrate includes a cutout portion. A supporting unit includes a supporting surface that is bonded to the lower surface of the piezoelectric substrate. A cavity faces the IDT electrodes through the piezoelectric substrate. The cutout portion penetrates the piezoelectric substrate to expose a portion of the supporting surface.
Iwamoto et al. (U.S. Pre-Grant Publication No.: 20110266918 A1) discloses piezoelectric device and method for manufacturing piezoelectric device includes IDT electrodes. The piezoelectric device has a configuration in which a piezoelectric thin-film and a support are bonded together such that the piezoelectric thin-film is supported by the support. IDT electrodes and interconnect electrodes are provided on a surface of the piezoelectric thin-film that is located on the support side. The piezoelectric thin-film includes a region in which the IDT electrodes are provided and an opening is formed. 
This application is in condition for allowance except for the following formal matters:
In the drawing:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “transduction of a lateral acoustic wave having a wavelength λ1 in the first thinned region” and “transduction of a lateral acoustic wave having a wavelength λ2 in the second thinned region” must be shown or the feature(s) canceled from the claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the claims:
In line 1 of claim 1, acronym “MEMS” should be changed be to “micro-electrical- mechanical system (MEMS)”. It should spell out the specified acronym in at least the first time it is mentioned in the claim.
In line 1 of claim 16, “A MEMS guided wave device” should be changed be to “The MEMS guided wave device” to avoid insufficient antecedent basis for this limitation in the claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
5.	Claims 1-16 would be allowable if amended to overcome the drawing and claim objections listed above.
6.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a method of fabricating a MEMS guided wave device, the method comprising: 
locally thinning a piezoelectric layer to define a first recess and a second recess in the piezoelectric layer, wherein the first recess is bounded by a first thinned region of the piezoelectric layer comprising a first thickness, the second recess is bounded by a second thinned region of the piezoelectric layer comprising a second thickness, and the second thickness differs from the first thickness; 
bonding the piezoelectric layer on or over a substrate layer, to form at least one bonded interface between the piezoelectric layer and the substrate layer; 
defining a first plurality of electrodes arranged on or adjacent to the first thinned region and configured for transduction of a lateral acoustic wave having a wavelength λ1 in the first thinned region; and 
defining a second plurality of electrodes arranged on or adjacent to the second thinned region and configured for transduction of a lateral acoustic wave having a wavelength λ2 in the second thinned region.

Claims 2-16 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z KYAW whose telephone number is (571)270-5391.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571)272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Htet Z. Kyaw/ (04/28/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837